Case 3:17-cv-06365-MAS-LHG Document 125 Filed 01/18/19 Page 1 of 2 PageID: 2232


 McCARTER & ENGLISH LLP
 Four Gateway Center
 100 Mulberry Street
 Newark, New Jersey 07102
 973-622-4444

 COOLEY LLP
 1114 Avenue of the Americas
 New York, New York 10036
 212-479-6079

 Attorneys for Defendant Tanya Carro

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                                   :
 LORD ABBETT INVESTMENT TRUST –                    :
 LORD ABBETT SHORT DURATION                        :           No. 17-6365 (MAS) (LHG)
 INCOME FUND, et al.,                              :
                                                   :
                        Plaintiffs,                :     NOTICE OF WITHDRAWAL OF
                                                   :   APPEARANCE AND REQUEST TO BE
                v.                                 :   REMOVED FROM ECF SERVICE LIST
                                                   :
                                                   :
 VALEANT PHARMACEUTICALS                           :
 INTERNATIONAL, INC., et al.,                      :
                                                   :
                        Defendants.                :
                                                   :

        PLEASE TAKE NOTICE that Robert N. Ward from the law firm of McCarter &

 English LLP hereby withdraws his appearance in the above-captioned matter on behalf of

 Defendant Tanya Carro.       Counsel from McCarter & English LLP have entered notices of

 appearance, and counsel from Cooley LLP have appeared pro hac vice, on behalf of Ms. Carro

 and will continue to represent her in this matter. Accordingly, please remove Robert N. Ward

 from the list of NEF recipients in this matter.
Case 3:17-cv-06365-MAS-LHG Document 125 Filed 01/18/19 Page 2 of 2 PageID: 2233


                                    McCARTER & ENGLISH, LLP
                                    Attorneys for Defendant
                                    Tanya Carro

                                    By: /s/ Robert N. Ward
                                           Robert N. Ward
 Dated: January 18, 2019




                                       2
